Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 1 of 13 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
                      v.                             )       Civil Action No. 1:20-cv-11049
                                                     )
VINELAND ICE AND STORAGE, LLC,                       )
and SOUTH JERSEY ICE AND COLD                        )
STORAGE, LLC, and 544 E. PEAR STREET,                )
BLOCK 3009, LOT 1, CITY OF VINELAND,                 )
CUMBERLAND COUNTY, NEW JERSEY,                       )
                                                     )
                      Defendants.                    )
                                                     )




                                         COMPLAINT

               The United States of America, by authority of the Attorney General of the United

States and through the undersigned counsel, acting at the request of the Regional Counsel of the

United States Environmental Protection Agency (“EPA”) for Region 2, files this complaint and

alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action brought under Sections 107(a), 107(l), and 113(b) of the

Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended

(“CERCLA”), 42 U.S.C §§ 9607(a), 9607(l), and 9613(b), regarding the South Jersey Ice and

Cold Storage Site (“Site”), located at 544 E. Pear Street in Vineland, Cumberland County, New

Jersey and identified as Block 3009, Lot 1 on the current tax map of the City of Vineland.
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 2 of 13 PageID: 2



       2.      Plaintiff, the United States of America, seeks:

               a.      Recovery against Defendants Vineland Ice and Storage, LLC (“Vineland

Ice”) and South Jersey Ice and Cold Storage LLC (“South Jersey Ice”) for response costs,

including enforcement costs, incurred by the United States under Section 107(a) of CERCLA, 42

U.S.C. § 9607(a), in connection with the release or threatened release of hazardous substances at

or from the Site;

               b.      A declaratory judgment, under Section 113(g)(2) of CERCLA, 42 U.S.C.

§ 9613(g)(2), against Defendants Vineland Ice and South Jersey Ice on liability for response

costs, including enforcement costs, or damages that will be binding in any action or subsequent

actions to recover further response costs, plus interest thereon; and

               c.      Recovery in rem of all costs constituting the lien of the United States

under Section 107(l) of CERCLA, 42 U.S.C. § 9607(l) (“CERCLA lien”), against Defendant 544

E. Pear Street, identified as Block 3009, Lot 1 on the current tax map of the City of Vineland,

Cumberland County, New Jersey (the “Property”).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action and over

Defendants Vineland Ice and South Jersey Ice under 28 U.S.C. §§ 1331 and 1345 and Sections

107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(b).

       4.      This Court has jurisdiction in rem over the Property under Section 107(l)(4) of

CERCLA, 42 U.S.C. § 9607(l)(4), and Federal Rule of Civil Procedure 4(n).

       5.      Venue is proper in this judicial district for the claims against Defendants Vineland

Ice and South Jersey Ice under 28 U.S.C. §§ 1391(b), 1391(c), and 1395, and Section 113(b) of

CERCLA, 42 U.S.C. § 9613(b), because the release or threatened release of hazardous




                                                 2
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 3 of 13 PageID: 3



substances that gave rise to these claims occurred in this district, and because the Site is located

in this district.

        6.          Venue is proper in this judicial district for the in rem claim against the Property

under 28 U.S.C. §§ 1391(b) and 1395, and Section 107(l)(4) of CERCLA, 42 U.S.C. 9607(l)(4),

because the Property is located in this district and the response action occurred in this district.

                                              DEFENDANTS

        7.          Defendant Vineland Ice is a New Jersey domestic limited liability company

formed in 1997.

        8.          Defendant South Jersey Ice is a New Jersey domestic limited liability company

formed in 2013.

        9.          Defendant Property, located at 544 E. Pear Street in Vineland, Cumberland

County, New Jersey and identified as Block 3009, Lot 1 on the current tax map of the City of

Vineland, is the subject of the United States’ in rem claim in this action.

                                     STATUTORY BACKGROUND

        10.         CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other

pollutants and contaminants, and for funding the costs of such abatement and related

enforcement activities, which are known as “response” actions under Sections 101(25) and

104(a) of CERCLA, 42 U.S.C. §§ 9601(25) and 9604(a).

        11.         Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1), provides in pertinent part:

                    Whenever (A) any hazardous substance is released or there is a substantial threat
                    of such a release into the environment, or (B) there is a release or substantial
                    threat of release into the environment of any pollutant or contaminant which may
                    present an imminent and substantial danger to the public health or welfare, the
                    President is authorized to act, consistent with the national contingency plan, to
                    remove or arrange for the removal of, and provide for remedial action relating to



                                                      3
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 4 of 13 PageID: 4



           such hazardous substance, pollutant, or contaminant at any time (including its
           removal from any contaminated natural resource), or take any other response
           measure consistent with the national contingency plan which the President deems
           necessary to protect the public health or welfare or the environment. . . .

     12.   Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:

           Notwithstanding any other provision or rule of law, and subject only to the
           defenses set forth in subsection (b) of this Section –

           (1)     the owner and operator of a vessel or a facility, [and]

           (2)     any person who at the time of disposal of any hazardous substance owned
                   or operated any facility at which such hazardous substances were disposed
                   of,

                                                  *   *    *
           shall be liable for –

           (A)     all costs of removal or remedial action incurred by the United States
                   Government . . . not inconsistent with the national contingency plan.

     13.   Section 107(l) of CERCLA, 42 U.S.C. § 9607(l), provides in pertinent part:

           (1)     In general

                   All costs and damages for which a person is liable to the United States
                   under subsection (a) of this section . . . shall constitute a lien in favor of
                   the United States upon all property and rights to such real property which
                   –

                   (A)     belong to such person; and

                   (B)     are subject to or affected by a removal or remedial action.

           (2)     Duration

                   The lien imposed by this subsection shall arise at the later of the
                   following:

                   (A)     The time costs are first incurred by the United States with respect
                           to a response action under this chapter.

                   (B)     The time that the person referred to in paragraph (1) is provided
                           (by certified or registered mail) written notice of potential liability.




                                              4
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 5 of 13 PageID: 5



                      Such lien shall continue until the liability for the costs (or a judgment
                      against the person arising out of such liability) is satisfied or becomes
                      unenforceable through operation of the statute of limitations provided in
                      section 9613 of this title.

              (3)     Notice and validity

                      The lien imposed by this subsection shall be subject to the rights of any
                      purchaser, holder of a security interest, or judgment lien creditor whose
                      interest is perfected under applicable State law before notice of the lien
                      has been filed in the appropriate office within the State (or county or other
                      governmental subdivision), as designated by State law, in which the real
                      property subject to the lien is located. . . .

              (4)     Action in rem

                      The costs constituting the lien may be recovered in an action in rem in the
                      United States district court for the district in which the removal or
                      remedial action is occurring or has occurred. Nothing in this subsection
                      shall affect the right of the United States to bring an action against any
                      person to recover all costs and damages for which such person is liable
                      under subsection (a) of this section.

                    SITE DESCRIPTION AND FACTUAL BACKGROUND

       14.    The Site is located in a residential neighborhood in the City of Vineland, New

Jersey and is comprised of a 25,000 square-foot, three-story cold storage warehouse and ice

block manufacturing facility that operated from approximately 1922 to approximately 2016.

       15.    Vineland Ice took ownership of the Property by deed dated March 31, 1998.

       16.    South Jersey Ice assumed operations of the facility on or about August 30, 2013.

       17.    The Site facility used anhydrous ammonia as a refrigerant.

       18.    Anhydrous ammonia is a flammable gas and is highly toxic. Exposure to

ammonia vapors can result in immediate and severe damage to eyes, lungs, and mucus

membranes of the oral cavity and nasopharyngeal tract.

       19.    Ammonia is a “hazardous substance” within the meaning of Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14).



                                                5
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 6 of 13 PageID: 6



         20.   On June 23 and June 28, 2016, EPA conducted Site inspections and facility

assessments, during which EPA identified concerns with the facility’s refrigeration system,

including severely corroded and inoperable pressure process control and relief safety valves,

uninspected piping and vessels, dangerous ice buildup on refrigeration coils (which could

increase the load beyond breakpoint), and serious ice buildup and stress on building integrity.

         21.   EPA determined that the lack of preventative maintenance on the facility’s

refrigeration system, the inability to adequately operate the refrigeration system in the event of

an over-pressurization of the system, and the configuration of the facility’s emergency relief

valves for high-pressure vessels, which discharged directly into the surrounding residential

neighborhood, presented an immediate threat to public safety and raised concerns about the

ability of mechanical contractors to perform work directly on the outdoor components of the

refrigeration system.

         22.   Following EPA’s Site inspections, on July 2, 2016, EPA initiated 24-hour air

monitoring for anhydrous ammonia on- and off-site.

         23.   Due to the immediate threats posed by the facility, EPA temporarily relocated the

residents of seven homes adjacent to the facility.

         24.   On July 9, 2016, EPA’s contractor installed an aqueous scrubber to contain

potential discharges from the facility’s refrigeration system’s high-pressure emergency relief

vents.

         25.   On July 11 and July 16, 2016, EPA performed additional assessments of the

building and the refrigeration system.




                                                 6
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 7 of 13 PageID: 7



       26.     Between July 21 and August 19, 2016, EPA removed approximately 9,700

pounds of anhydrous ammonia from the facility’s refrigeration system and vented the emptied

system to the atmosphere.

       27.     EPA also removed approximately 37,000 gallons of brine solution from a tank in

the facility’s ice block manufacturing process area, as well as approximately 3,700 gallons of

meltwater, 18,000 gallons of fluid from the scrubber unit, and three 55-gallon drums of waste oil

collected from the compressor units on the refrigeration system.

       28.     EPA completed the removal action on August 23, 2016.

       29.     By letter dated March 13, 2019, EPA sent South Jersey Ice a Notice of Potential

Liability and Request for Information under CERCLA.

       30.     By letter dated May 30, 2019, EPA sent Vineland Ice a Notice of Potential

Liability and Request for Information under CERCLA.

       31.     By letter dated June 12, 2019, EPA provided notice to Vineland Ice that EPA filed

the CERCLA lien on the Property and informed Vineland Ice of the opportunity to confer about

EPA’s decision to perfect the lien.

       32.     On June 12, 2019, and under Section 107(l) of CERCLA, 42 U.S.C. § 9607(l),

EPA filed a Notice of Federal Lien against the Property, recorded on June 20, 2019 in the

Cumberland County Clerk’s Office in Book 04181 of Mortgages for said County at page 7587.

                                 GENERAL ALLEGATIONS

       33.     Defendant Vineland Ice is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

       34.     Defendant South Jersey Ice is a “person” as defined in Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).




                                                7
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 8 of 13 PageID: 8



         35.       The Site is a “facility” within the meaning of Section 101(9) of CERCLA, 42

U.S.C. § 9601(9), which defines a “facility” in pertinent part as “any site or area where a

hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be

located . . . .”

         36.       There have been “releases,” within the meaning of Section 101(22) of CERCLA,

42 U.S.C. § 9601(22), and threatened releases, of “hazardous substances,” within the meaning of

Section 101(14) of CERCLA, 42 U.S.C. § 9601(14), into the environment at or from the Site.

         37.       As a result of the release or substantial threat of release of hazardous substances

into the environment at or from the Site, the United States has incurred and will continue to incur

“response costs,” as defined in Section 101(25) and 107 of CERCLA, 42 U.S.C. §§ 9601(25) and

9607, with respect to “removal” actions, as defined in Section 101(23) of CERCLA, 42 U.S.C.

§ 9601(23), undertaken at or in connection with contamination at the Site under Section 104 of

CERCLA, 42 U.S.C. § 9604.

         38.       The United States has incurred at least $970,604.10 through July 31, 2020 in

unreimbursed response costs relating to the Site.

         39.       The response costs incurred by the United States relating to the Site were incurred

in a manner not inconsistent with the National Oil and Hazardous Substances Contingency Plan,

40 C.F.R. Part 300.

         40.       Defendants are liable for the United States’ unrecovered past response costs,

including enforcement costs, incurred in connection with the Site, and additional response costs,

including enforcement costs, the United States may incur in connection with the Site.




                                                     8
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 9 of 13 PageID: 9



                                 FIRST CLAIM FOR RELIEF

                 Cost Recovery under Section 107(a) of CERCLA (Vineland Ice)

        41.     Paragraphs 1 through 40 are re-alleged and incorporated herein by reference.

        42.     Defendant Vineland Ice is a current owner of the Site.

        43.     Defendant Vineland Ice is a former owner of the Site at the time of disposal of

hazardous substances at the Site, from which there has been a release or threatened release of

hazardous substances.

        44.     Defendant Vineland Ice is liable under Sections 107(a)(1) and (a)(2) of CERCLA,

42 U.S.C. § 9607(a)(1) and (a)(2), as a person who owns a facility and a person who owned a

facility at the time of disposal of hazardous substances at the facility, from which there has been

a release or threatened release of hazardous substances, for response costs incurred by the United

States relating to the Site.

        45.     Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Defendant Vineland Ice

is jointly and severally liable to the United States for unreimbursed response costs incurred by

the United States relating to the Site, including enforcement costs and interest.

        46.     Under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), the United States

is entitled to a declaratory judgment that Defendant Vineland Ice is jointly and severally liable to

the United States under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for future response

costs to be incurred by the United States relating to the Site, including enforcement costs and

interest.

                                SECOND CLAIM FOR RELIEF

               Cost Recovery under Section 107(a) of CERCLA (South Jersey Ice)

        47.     Paragraphs 1 through 40 are re-alleged and incorporated herein by reference.




                                                 9
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 10 of 13 PageID: 10



        48.     Defendant South Jersey Ice is a former operator of the Site at the time of disposal

 of hazardous substances at the Site, from which there has been a release or threatened release of

 hazardous substances.

        49.     Defendant South Jersey Ice is liable under Section 107(a)(2) of CERCLA, 42

 U.S.C. § 9607(a)(2), as a person who operated a facility at the time of disposal of hazardous

 substances at the facility, from which there has been a release or threatened release of hazardous

 substances, for response costs incurred by the United States relating to the Site.

        50.     Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Defendant South Jersey

 Ice is jointly and severally liable to the United States for unreimbursed response costs incurred

 by the United States relating to the Site, including enforcement costs and interest.

        51.     Under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), the United States

 is entitled to a declaratory judgment that Defendant South Jersey Ice is jointly and severally

 liable to the United States under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for future

 response costs to be incurred by the United States relating to the Site, including enforcement

 costs and interest.

                                  THIRD CLAIM FOR RELIEF

                          In Rem Claim under Section 107(l) of CERCLA

        52.      Paragraphs 1 through 51 are re-alleged and incorporated herein by reference.

        53.     Under Section 107(l)(1) of CERCLA, 42 U.S.C. § 9607(l)(1), the costs incurred

 by the United States in this matter constitute a CERCLA lien upon the real property which is

 subject to or affected by the response actions taken by EPA with respect to the Site.

        54.     A notice of CERCLA lien has been properly recorded under Section 107(l)(3) of

 CERCLA, 42 U.S.C. § 9607(l)(3), with respect to the Property.




                                                  10
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 11 of 13 PageID: 11



          55.    Under Section 107(l)(2) of CERCLA, 42 U.S.C. § 9607(l)(2), the CERCLA lien

 will continue until liability for the United States’ unreimbursed response costs incurred in

 connection with the Site is satisfied.

          56.    Under Section 107(l)(4) of CERCLA, 42 U.S.C. § 9607(l)(4), the costs

 constituting the CERCLA lien may be recovered in an action in rem before this Court.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, the United States of America, respectfully requests that this

 Court:

          a.     Enter judgment in favor of the United States under Section 107(a) of CERCLA,

                 42 U.S.C. § 9607(a), holding Defendants Vineland Ice and South Jersey Ice

                 jointly and severally liable for unreimbursed response costs incurred by the

                 United States relating to the Site, including enforcement costs and interest;

          b.     Enter a declaratory judgment under Section 113(g)(2) of CERCLA, 42 U.S.C.

                 § 9613(g)(2), on the joint and several liability of Vineland Ice and South Jersey

                 Ice that will be binding in any subsequent action for recovery of future response

                 costs relating to the Site, including enforcement costs and interest;

          c.     Order that Defendant Property, known as 544 E. Pear Street in Vineland,

                 Cumberland County, New Jersey and identified as Block 3009, Lot 1 on the

                 current tax map of the City of Vineland, be sold and that the proceeds from such

                 sale be paid to the United States in reimbursement of response costs covered by

                 the CERCLA lien;

          d.     Award the United States its costs and fees in this action; and

          e.     Grant such other and further relief as the Court deems just and proper.




                                                  11
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 12 of 13 PageID: 12




                                    Respectfully submitted,

                                    ELLEN M. MAHAN
                                    Deputy Section Chief
                                    U.S. Department of Justice
                                    Environment and Natural Resources Division
                                    Environmental Enforcement Section
                                    Washington, D.C. 20530


 DATE:         8.21.2020            s/ Elias L. Quinn
                                    ELIAS L. QUINN (CO# 42159)
                                    Senior Attorney
                                    U.S. Department of Justice
                                    Environment and Natural Resources Division
                                    Environmental Enforcement Section
                                    P.O. Box 7611
                                    Washington, DC 20044-7611
                                    (202) 514-2756
                                    elias.quinn@usdoj.gov

                                    CRAIG CARPENITO
                                    United States Attorney
                                    District of New Jersey

                                    JESSICA O’NEILL
                                    Assistant United States Attorney
                                    District of New Jersey
                                    United States Attorney’s Office
                                    401 Market Street, 4th Floor
                                    Camden, NJ 08101
                                    (856) 757-5139


 OF COUNSEL

 KRISTA E. YACOVONE
 Office of Regional Counsel
 U.S. Environmental Protection Agency, Region II
 290 Broadway, 17th Floor
 New York, NY 10007-1855
 (212) 637-3095




                                             12
Case 1:20-cv-11049-RMB-KMW Document 1 Filed 08/21/20 Page 13 of 13 PageID: 13



                    CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

         In accordance with 28 U.S.C. § 1746, I certify, under penalty of perjury, that the matter in
 controversy in the foregoing Complaint is not the subject of any other action pending in any
 court, or any pending arbitration or administrative proceeding.


                                       s/ Elias L. Quinn
                                       ELIAS L. QUINN
                                       Senior Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Environmental Enforcement Section
                                       P.O. Box 7611
                                       Washington, DC 20044-7611
                                       (202) 514-2756
                                       elias.quinn@usdoj.gov




                                                 13
                 Case 1:20-cv-11049-RMB-KMW Document 1-1 Filed 08/21/20 Page 1 of 2 PageID: 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Vineland Ice and Storage, LLC; South Jersey Ice and Cold Storage,
                                                                                                            LLC; and 544 E. Pear St., Block 0091, City of Vineland, NJ
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Cumberland County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Elias L. Quinn, U.S. Department of Justice, Environment and Natural                                         Jeffrey A. DiLazzero, 975 Bridgeton Pike, Suite D, Sewell, New
Resources Division, P.O. Box 7611, Washington, D.C. 20044;                                                  Jersey, 08080; 856.364.4027
202.514.2756 (office); 202.598.9560 (mobile)

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. § 9607
VI. CAUSE OF ACTION Brief description of cause:
                                           Case seeks recovery of costs/in rem relief associated with EPA's cleanup action at cold storage facility
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/21/2020                                                              /s Elias L. Quinn
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
               Case 1:20-cv-11049-RMB-KMW Document 1-1 Filed 08/21/20 Page 2 of 2 PageID: 15
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
